Citation Nr: 1639620	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at Summa Health System on September 25, 2014, and September 26, 2014.

[The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Cleveland, Ohio.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received treatment at Summa Health System on September 25, 2014, and September 26, 2014, for epistaxis.

2.  The Veteran is financially liable for the expenses associated with the treatment he received at Summa Health System on September 25, 2014, and September 26, 2014.

3.  On the dates of the treatment, the Veteran was not enrolled in any medical insurance plan.

4.  The Veteran is enrolled in the VA health care system, and received treatment at the Cleveland VAMC within the 24-month period prior to September 25, 2014.

5.  VA facilities were not feasibly available to the Veteran, and attempts to avail himself of a VA facility would have been hazardous to his health on September 25, 2014, and September 26, 2014.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at Summa Health System on September 25, 2014, and September 26, 2014, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Summa Health System on September 25, 2014, and September 26, 2014.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) in relation to the claim.

Legal Criteria

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the claimant must satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

By way of background, the Board notes the Veteran has received his primary medical care at the Cleveland VAMC.  However, the Veteran resides roughly 55 miles, or one hour's driving distance, from Cleveland.  The record indicates the Veteran received non-VA private medical treatment on September 25, 2014, and September 26, 2014, through Summa Health System (SHS), a non-profit integrated healthcare system in Northeast Ohio.  Specifically, the Veteran received care at SHS's Wadsworth, Ohio, and Barberton, Ohio, Emergency Departments.  The Veteran initiated claims with the Cleveland VAMC for payment of or reimbursement for unpaid medical expenses for these days of treatment.  When his claims were denied by the VAMC, the present appeal timely followed.  

The treatment reports provided by the Veteran indicate he was taken by ambulance to the SHS Emergency Department in Wadsworth, Ohio, on the morning of September 25, 2014.  He was brought into the facility on a stretcher with a nosebleed from the right naris, which he reported had been intermittent but had worsened over the previous 10 hours.  The Veteran complained of weakness, but denied any other symptoms.  He reported that packing his nose prior to arrival had not been effective.  The treatment provider stated the Veteran's total blood loss was moderate, and that at the time of arrival he was bleeding a moderate amount of bright red blood without clots.  The Veteran was dressed in a gown and given saline intravenously.  It was noted the Veteran had been to the emergency room for the same condition 2 weeks prior, and that he had a "rhino rocket" in his right naris which was soaked with blood.  It was also noted there was a 4 by 4 pad inferior to the nostrils which was soaked in blood, and that there was blood staining the posterior pharynx as well.  No source of the bleeding was identified, and a neo-synephrine and thrombin spray were ineffective at controlling the bleeding.  The Veteran then had an "anterior posterior rapid rhino" placed in the right naris, which largely controlled the bleeding.  An otolaryngologist was then consulted, who determined the Veteran was stable for discharge.  The Veteran was discharged, but the treatment notes show he was instructed that if bleeding occurred again, he needed to go to the SHS Emergency Department in Barberton, Ohio.  The discharge instructions provided to the Veteran also state that he should return to the Emergency Department for new or worsening symptoms.

The Veteran returned to the SHS Emergency Department in Wadsworth later the same evening, again with epistaxis.  It was noted the Veteran's wife had not known how to get to Barberton.  An epistaxis balloon and all clots were removed from the right side of the nose, and the treatment provider noted he could not see a definite source of the bleeding, but that it appeared to be a more posterior anterior bleeding source.  Vaseline gauze was utilized, and the bleeding was controlled by 10:00pm.  The treating physician spoke with an otolaryngologist and it was determined the Veteran should be admitted to the hospitalist service.  The Veteran was then transported by ambulance to SHS's Barberton campus.  He was treated overnight, during which time he was noted to be spitting blood clots, and his nose was packed again with Vaseline gauze.  By 5:00pm on September 26, 2014, it was noted there was no breakthrough bleeding, and the Veteran was discharged at about 8:00pm.

In two statements, the Veteran asserted that his nose was bleeding so profusely on September 25, 2014, and that he was losing so much blood, that there was no way he could have driven 55 miles one way to the VAMC.  He stated that he was choking on his blood, and that he and his wife were afraid he would pass out or die before making it to the VAMC.

The Cleveland VAMC determined that VA facilities were feasibly available to the Veteran and denied his claim on that basis.  There is no indication that the Veteran was enrolled in any medical insurance plan on September 25, 2014, or September 26, 2014.  The record shows the Veteran is enrolled in the VA health care system and received treatment at the Cleveland VAMC within the 24-month period prior to the above dates.  Based on these facts, the Veteran has satisfied all administrative requirements for payment or reimbursement of his September 25, 2014, and September 26, 2014, emergency department medical expenses.  Therefore, the central issues that must be resolved in this case are: a) whether VA facilities were feasibly available to the Veteran; and b) whether a prudent lay person in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  

The Board first notes the Veteran's lay statements to the effect that his epistaxis on September 25, 2014, was profuse.  These statements are supported by the medical records which show that upon arrival to the SHS Emergency Department, the Veteran's previously placed "rhino rocket" and a 4 x 4 pad were soaked in blood, and that he had a moderate amount of total blood loss and continued to bleed moderate amounts of blood.  The Board also notes that the Veteran was transported to SHS by ambulance.  As noted above, the Veteran resides roughly 55 miles from the Cleveland VAMC.  As such, the Board infers that the medical personnel transporting the Veteran determined that care for his symptoms was required more urgently than could be accomplished by driving 55 miles to the VAMC.  

The Board also notes again that after receiving treatment at SHS on September 25, 2014, the Veteran was stabilized and discharged.  However, he was instructed to return to the Emergency Department if his symptoms recurred.  The Board notes that the SHS medical professionals' recommendation of emergency care, in the event of recurring symptoms, supports a finding that the initial onset of the Veteran's epistaxis also warranted emergency care.  The Board notes that the Veteran followed the above-noted instructions and returned to the SHS Emergency Department when his epistaxis recurred later in the evening.  On the evening of September 25, 2014, two physicians determined, after consultation, that the Veteran should be hospitalized overnight, and he complied with their recommendation.   

Upon a careful review of the foregoing, the Board finds that the evidence is at least in equipoise as to whether a reasonable lay person in the Veteran's position would have felt his life or health would be placed in jeopardy if he failed to obtain emergency non-VA care, and to comply with the recommendations of his emergency care providers on September 25, 2014, and September 26, 2014.  As such, the Board finds that all of the criteria under 38 U.S.C.A. § 1725 have been met, and that payment of or reimbursement for unauthorized medical expenses for treatment at SHS on September 25, 2014, and September 26, 2014, is warranted. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at SHS on September 25, 2014, and September 26, 2014, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


